Title: To James Madison from Burgess Ball, 8 December 1788
From: Ball, Burgess
To: Madison, James


Sir,
Fredericksbg. 8th. of Decr. 1788.
Influenc’d by the best motives, friendship for you and love for my Country, I take the liberty of writing to you. The Proceedings of our Assembly no doubt you are acquainted with. It is here believ’d that a Majority of that Body under the Controul of —— are disposed to do every thing they can to disappoint & hurt your feelings. The Counties annexed to yours are arranged so, as to render your Election, I fear, extremely doubtful, the greater no. being Antifederal. Culpeper, you know, is much at the disposal of one Man, and it is pretty certain that he meens to exert himself in favour of your opponant, Colo. Monroe, who has declar’d himself for the District.
This County, I’m in hopes, will be at least as much for you as against you, the principle Men havg. declar’d themselvs for you, W—l—s & Waller excepted. We think it is necessary that you immediately come in, as we are told there is no Occasion for many Members at Congress at present, and, for the Interest of our Country you must take some trouble however disagreeable it may be to you. The Circle I am in, which is truly patriotic, are exceedingly anxious indeed that you wd. come in without delay. On Culpeper much depends, and wd. you visit it and attend their Publick Meetings, I’ve no doubt you wd. frustrate the designs of that Great Man. In Louisa I’m told you will be pretty successful, at least one half being in your favour. As to Albermarle, you can there lose but few, but in Amherst you will get few or none. Thus sir, on Culpeper it is generally thought the desicion will depend. Your own County we hope will stand to you, but, if Mr. S——r shd. opperate upon Mr. P——r you know he can do a great deal. Upon the whole, the Baptist Interest seems every where to prevail. Bletcher and Leland in the Counties above, and the Wailers below. I think upon such an Occasion, I wd. even sollicit their Interest, thro some frds. or in some proper manner. I must begg you’ll pardon the liberties I’ve taken, and be assur’d no Person wishes you Success in this Matter and all your other undertakings more fervently than I do. Our friend Gordon has lost his Reason, and confin’d in this place. He is somethg. better, and we have some hopes of his Recovery. Politicks and a total disappointmt. in his Expectations while in the Assembly, that is, their Conduct respecting you and the Constitution, is suppos’d to’ve been the Cause. Your speedy Arrival in the state, and Activity in endeavouring to get into Congress, is sincerely desir’d and wish’d for by (I’m sure) all your friends. I’m with the highest Esteem sir, your mo: Obt servt.
B: Ball
